LUHRING, Associate Justice.
The motion of the plaintiff, Chandler Building Corporation, to dismiss bill of complaint is overruled.
The bill of complaint was filed in this court March 22d, 1933. Answers were filed and such proceeding's were had as that receivers were appointed to take charge of and manage the property pendente lite. These receivers have had charge of this property ever since their appointment and are now in charge of the same.
The motion to dismiss was made at the same time a petition for intervention was presented to the court.
The plaintiff is not entitled to dismiss as a matter of right. Federal Rule of Civil Procedure, 41 (a), paragraph (2), 28 U.S.C. A. following section 723c, controls, and under the circumstances here disclosed the court is overruling the motion to dismiss and at the same time allowing the filing of the petition in intervention.